Citation Nr: 0526376	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  

2.  Entitlement to an evaluation in excess of 20 percent for 
osteoporosis of the lumbar spine with degenerative changes at 
disc spaces L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the United States Navy in August 
1982 with more than nineteen years six months of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appellant disagreed with the rating assigned and this 
appeal ensued.  

In July 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.  In September 2004, the Board remanded the issues 
listed on the title page for additional evidentiary 
development.  That development having been accomplished, the 
case is again before the Board for appellate consideration.  


FINDING OF FACT

The migraine headaches are manifested six to ten times each 
month, require bed rest of several hours' duration for 
recovery, and are productive of severe strains on his 
economic adaptability.  




CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the migraine-headache claim directly, the 
Board must address the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in May 2001 and November 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule  for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The RO has assigned a 30 percent evaluation for the migraine 
headache disability using the criteria of Diagnostic Code 
8100, which is assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  A 50 percent evaluation is 
warranted for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2004).  

VA examination in January 1999 indicated the appellant 
complained of a history of migraines three to four times per 
month.  The diagnoses included migraine headaches.  VA 
clinical records in March 1999 indicated the appellant 
complained of migraine headaches two to three times per 
month.  Private medical evaluation in September 1999 
indicated the appellant complained of three to five headaches 
per month, sharp and throbbing, on either side of his head.  
There is nausea, with light and sound sensitivity.  He noted 
that the headaches reduced his ability for concentration and 
memory.  The impression was a history of migraine headaches 
three to five times per month and "some are incapacitating 
and associated with nausea."  VA clinical records in October 
2001 indicated the appellant had migraines controlled by 
medication.  

At his hearing in July 2004, the appellant testified that he 
had to lay quietly with his eyes closed, in as dark a place 
as possible, to relieve the pain that comes with migraine 
headaches.  Because the evidence did not adequately describe 
the functional impairment involving migraine headaches, the 
Board remanded the claim in September 2004 for a VA 
examination.  VA examination in June 2005 indicated that in 
1998 the appellant had three to four headaches per month, 
with six to ten headaches per month in the last three to four 
years.  These headaches lasted from a few hours to 24 hours.  
He reported the only thing he could do was go to bed.  He 
also reported flashing light phenomena, nausea at times, pain 
starting from the front of the head or behind the eyes or in 
the lower neck.  The following day he did not notice any 
fatigue.  The diagnosis was of migraine headaches treated 
with bedrest and medication.  The examiner commented that 
there was no effect on activities of daily living.  

The VA examination of June 2005 indicates that the headaches 
occur six to ten times each month, certainly more frequently 
than once per month as required for the 30 percent evaluation 
currently assigned.  That frequency is easily interpreted as 
"very frequent" as required for a 50 percent evaluation.  
Moreover, the examiner in June 2005 described the appellant's 
need for bed rest of several hours' duration for recovery.  
In other words, the appellant experiences these headaches 
every three to four days and must lay in his bed quietly for 
three to four hours on each occurrence of the headaches.  
These findings are consistent with completely prostrating 
episodes that would in any individual produce severe strains 
on economic adaptability.  Thus, it is the determination of 
the Board that the evidence supports the assignment of a 50 
percent evaluation for migraine headaches.  



ORDER

A 50 percent evaluation for migraine headaches is granted.  


REMAND

The most recent examination of assessing the severity of the 
lumbar spine disability was conducted in September 1999, well 
before the changes in the regulations applicable to rating 
back disorders.  As the appellant has not been examined since 
then, or since the changes in the regulations, the claim is 
remanded for a VA examination as discussed below.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293); 68 Fed. Reg. 51,454 (August 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  The effective dates of the revised 
regulations are September 23, 2002, and September 26, 2003.  
The 2002 revision primarily affected the criteria for 
evaluating intervertebral disc syndrome.  The 2003 revision 
affected the criteria for evaluating all types of spine 
disorders.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
examination to determine the severity of 
his service-connected lumbar spine 
disability.  The claims file and a copy 
of this Remand must be made available to 
the examiner.  Ask the physician to (1) 
measure the flexion, extension, right and 
left lateral flexion, and right and left 
rotation of the lumbar spine; (2) 
objective confirm any findings of 
swelling, muscle spasm, or satisfactory 
evidence of painful motion; (3) identify 
the frequency and duration of 
incapacitating exacerbations and chronic 
orthopedic and neurologic manifestations, 
including signs and symptoms that are 
present constantly or nearly so; and (4) 
whether there is additional functional 
loss due to pain on motion.  Associate 
the examination report with the claims 
file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If a benefit 
sought is not granted, the appellant and 
his representative should be furnished 
with a supplemental statement of the 
case, to include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


